Form of 2006 Annual Award Agreement for Dan Hesse

Exhibit 10.2

EMBARQ CORPORATION 2006 EQUITY INCENTIVE PLAN

AWARD AGREEMENT

 

To:    Daniel R. Hesse (“You” or the “Participant”) From:    Embarq Corporation
(the “Company”) Date:    July     , 2006

Notice of Grant

Subject to the Embarq Corporation 2006 Equity Incentive Plan (the “Plan”) and
this Award Agreement, including Attachment A (the “Award Agreement”), and your
Employment Agreement dated June 7, 2005, between you, the Company, and Embarq
Management Company (the “Employment Agreement”), the Company is granting to you
an award of Restricted Stock Units (“RSUs”) and Stock Options (“Options”) under
the Plan (this “Award”). The number of RSUs, the number of Shares subject to
Options, the Grant Date, the Regular Annual Grant Date, and the
settlement/vesting dates for such RSUs and Options, respectively, are as
follows:

GRANT OF RSUS

 

Grant Date:  

 

  Total Number of RSUs:  

1

  Settlement Dates:  

Date:

February 7, 2008

February 7, 2009

 

% of RSUs Settled

50%

50%

 

GRANT OF STOCK OPTIONS

 

Grant Date:  

 

  Regular Annual Grant Date:   February 7, 2006   Strike Price:  

 

  Total Number of Shares Subject to Options:  


 

  Vesting Dates:  

Date:

February 7, 2007

February 7, 2008

February 7, 2009

 

Vested %:

34%

33%

33%

 

--------------------------------------------------------------------------------

1 Subject to adjustment as provided in Section 3 to Attachment A.



--------------------------------------------------------------------------------

Because this Award is subject to the Plan and this Award Agreement, you should
carefully read the Plan and this Award Agreement, including Attachment A, to
fully understand the terms of this Award. You may view a copy of the Plan on the
Company’s intranet at                      or you may obtain a copy of the Plan
by requesting it from the Company. Capitalized terms used in this Award
Agreement without definition have the meanings that they have in the Plan or in
the Employment Agreement, as applicable. You acknowledge that the Plan’s Plan
Information Statement dated May 2006 has been made available to you on-line at
                    . The terms of the Plan are incorporated by reference.
Except as provided in Sections 2 and 7 to Attachment A, in the event of any
inconsistency between this Award Agreement and the Plan, the Plan governs.

General Terms

This Award Agreement is governed by the laws of the State of Delaware without
giving effect to the principles of the conflict of laws to the contrary. This
Award Agreement may be modified only by written instrument signed by you and the
Company; provided that this Award Agreement is subject to the power of the Board
to amend the Plan as provided in the Plan, subject to your Employment Agreement.
Neither this Award Agreement, nor the Award, may be transferred, sold, assigned,
pledged or otherwise alienated or hypothecated by you in any way other than by
will, or by the laws of descent and distribution. Except as specifically
provided in this Award Agreement, this Award Agreement binds and will inure to
the benefit of the heirs, legal representatives, successors and assigns of the
Company and you. Notwithstanding anything in the Employment Agreement or Exhibit
B thereto to the contrary, the parties to this Agreement hereby acknowledge that
the grant of this Award on the terms and conditions contained herein is
consistent with the terms of the Employment Agreement and is in the best
interests of the Company and its stockholders.

This Award Agreement may be signed in multiple counterparts, each of which will
be considered an original but all of which together will constitute one and the
same agreement. Delivery of a signature page to this Award Agreement by e-mail,
facsimile or other form of electronic transmission will be fully binding.

This Award Agreement is accepted and agreed to by the Participant and the
Company as of the dates indicated below.

 

EMBARQ CORPORATION    PARTICIPANT By:  

 

   By:  

 

Name:   Claudia S. Toussaint    Name:   Daniel R. Hesse Title:   Corporate
Secretary    Title:   Chief Executive Officer Dated:  

 

   Dated:  

 

 

2



--------------------------------------------------------------------------------

(Attachment A)

SPECIFIC TERMS OF RSU AWARD

Section 1. Settlement of RSU Award.

Except as provided below, the Settlement Date for all or a portion of your RSU
Award will be the date on which that portion of your Award is settled as
indicated in the Settlement Dates section on page 1 of this Agreement. This RSU
Award may be settled by delivering to you or your Beneficiary, as applicable and
in the sole discretion of the Company, either (i) an amount of cash equal to the
Fair Market Value of a Share as of the Settlement Date, multiplied by the number
of Shares underlying the RSUs held by you (or a specified portion of your RSUs
in the event of any partial settlement), or (ii) a number of Shares equal to the
whole number of Shares underlying the RSUs then held by you (or a specified
portion of your RSUs in the event of any partial settlement). Any remaining
fractional Shares underlying your RSUs remaining on the Settlement Date will be
distributed to you in cash in an amount equal to the Fair Market Value of a
Share as of the Settlement Date, multiplied by the remaining underlying
fractional shares.

Section 2. Effect of Termination of Employment.

The effect of your termination of employment on all or any RSUs which have not
otherwise been settled is as provided below.

 

(a) Notwithstanding any provisions of the Plan or this Award Agreement to the
contrary, and in accordance with the Employment Agreement, in the event that a
Severance Event occurs during the Employment Term and you have been actively and
continuously employed (i.e., not on serial severance) from the Grant Date to the
date of the Change in Control, subject to you not being in willful and material
breach of subsections (b)-(h) of Section 6.15 of the Employment Agreement, the
RSUs shall continue to be settled during the Continuation Period and, to the
extent not settled on the last day of the Continuation Period, shall be fully
settled on that day.

 

(b) Notwithstanding any provisions of the Plan or this Award Agreement to the
contrary, and in accordance with the Employment Agreement, in the event that a
Separation Event occurs during the Employment Term, subject to you not being in
willful and material breach of subsections (b)-(h) of Section 6.15 of the
Employment Agreement, the RSUs shall continue to be settled during the
Continuation Period and, to the extent not settled on the last day of the
Continuation Period, shall be forfeited

 

(c) Upon termination of your employment by reason of death or Disability, the
RSUs shall be fully settled regardless of whether death or Disability occurs
during or following the first 12 months from the Grant Date.

 

(d) In the event of your voluntary termination of employment other than upon a
Constructive Discharge or for Good Reason or upon the lapse of the Employment
Agreement pursuant to your notice of non-renewal under Section 1.02 of the
Employment Agreement or upon termination of employment for Cause, all unvested
RSUs shall be immediately forfeited.

Nothing in this Section 2 restricts or otherwise interferes with the Company’s
discretion with respect to the termination of your employment with the Company.

Section 3. Performance Adjustment and Dividend Equivalents.

Subject to the discretion of the Committee, the number of RSUs granted under
this Award may be adjusted by multiplying that number of RSUs set forth opposite
the heading “Total Number of RSUs” on page 1 of this Award Agreement by a payout
percentage (from 0% to 200%) based on achievement of financial objectives during
the 2006 calendar year relating to revenues and operating income before
depreciation and amortization (“OIBDA”) (the “Performance Adjustment”). The
Performance Adjustment will be made as soon as practicable after the end of the
2006 calendar year.

 

3



--------------------------------------------------------------------------------

If the Company pays cash dividends on shares of its common stock while you hold
the RSUs, you will be entitled to a dividend equivalent payment equal to the per
share cash dividend paid on shares of the Company’s common stock multiplied by
the number of Shares underlying your RSUs. This dividend equivalent will be paid
to you as soon as practicable after the Performance Adjustment. This dividend
equivalent will be calculated by first adjusting your RSUs to reflect the
Performance Adjustment and then applying the per share cash dividend rate for
each dividend paid on shares of the Company’s common stock while you held the
RSUs (assuming you had been granted the RSUs by the applicable record date for a
particular dividend), as adjusted by the Performance Adjustment. After the
Performance Adjustment is made, if cash dividends are paid on the underlying
Shares, you will receive dividend equivalents for your RSUs held on the dividend
record date as soon as practicable after the cash dividends are paid. If
non-cash dividends are paid on the underlying Shares and you hold RSUs on the
dividend record date, the vesting and delivery date of the non-cash dividend
will be the same as the Settlement Date of the RSUs to which the underlying
Shares are attributable.

SPECIFIC TERMS OF OPTIONS AWARD

Section 4. Nonqualified Stock Options.

The Options are not intended to qualify as “incentive stock options” within the
meaning of Section 422 of the Code, and shall not be so construed.

Section 5. Exercise of Options.

To the extent vested, you may exercise your Options under this Award in whole or
in part at such time or times as permitted by the Employment Agreement, the Plan
and this Award Agreement. At the time of exercise, you may pay the exercise
price in such form or forms, including payment by delivery of cash, Shares or
other consideration (including, where permitted by law and the Committee,
Awards) having a Fair Market Value on the Exercise Date equal to the total
exercise price, or by any combination of cash, Shares and other consideration as
the Committee may permit.

Section 6. Expiration of Options.

Unless terminated earlier in accordance with the terms of this Award Agreement
or the Plan, the Options granted herein shall expire at          P.M., U.S.
Central Time, on the tenth (10th) Anniversary of the Regular Annual Grant Date
(the “Expiration Date”). In the event the Expiration Date is a Saturday, Sunday
or any other day which is a holiday of the United States Federal Government (a
“Non-Business Day”), then the Options granted herein shall expire, unless
earlier terminated in accordance with the terms of this Award Agreement or the
Plan, at 5:00 P.M., U.S. Central Time, on the first day that is not a
Non-Business Day (a “Business Day”) before such Expiration Date.

Section 7. Effect of Termination of Employment.

The effect of your termination of employment on all or any Option portion of
this Award is as provided below. Notwithstanding anything below to the contrary,
in no event may the Options be exercised after the Expiration Date.

 

(a)

Notwithstanding any provisions of the Plan or this Agreement to the contrary,
and in accordance with the Employment Agreement, in the event that a Severance
Event occurs during the Employment Term and you have been actively and
continuously employed (i.e., not on serial severance) from the Grant Date to the
date of the Change in Control, subject to you not being in willful and material
breach of subsections (b)- (h)

 

4



--------------------------------------------------------------------------------

 

of Section 6.15 of the Employment Agreement, the Options shall continue to vest
during the Continuation Period and, to the extent not vested on the last day of
the Continuation Period, shall become immediately vested and non-forfeitable on
that day. Subject to you not being in willful and material breach of subsections
(b)-(h) of Section 6.15 of the Employment Agreement, the vested portion of any
Options shall remain exercisable until the expiration of 6 months following the
last day of the Continuation Period.

 

(b) Notwithstanding any provisions of the Plan or this Agreement to the
contrary, and in accordance with the Employment Agreement, in the event that a
Separation Event occurs during the Employment Term, subject to you not being in
willful and material breach of subsections (b)-(h) of Section 6.15 of the
Employment Agreement, to the extent not vested on the last day of the
Continuation Period, the Options shall be forfeited. Subject to you not being in
willful and material breach of subsections (b)-(h) of Section 6.15 of the
Employment Agreement, the vested portion of any Options shall remain exercisable
until the expiration of 3 months following the last day of the Continuation
Period.

 

(c) Upon termination of your employment by reason of death or Disability, the
Options shall fully vest and, in the case of death, the Options shall continue
to be exercisable for 12 months following death and, in the case of Disability,
the Options shall continue to be exercisable for 60 months following the date of
Disability. The entitlements set forth in the preceding sentence shall apply
whether death or Disability occurs during or following the first 12 months from
the Grant Date.

 

(d) In the event of your voluntary termination of employment other than upon a
Constructive Discharge or for Good Reason or upon the lapse of the Employment
Agreement pursuant to your notice of non-renewal under Section 1.02 of the
Employment Agreement, all unvested Options shall be immediately forfeited and to
the extent that Options were exercisable immediately before such termination of
employment, subject to you not being in willful and material breach of
subsections (b)-(h) of Section 6.15 of the Employment Agreement, such vested
Options shall remain exercisable until the expiration of three months following
the date of such termination.

 

(e) In the event of termination of your employment for Cause, all unexercised
Options, whether vested or unvested, shall immediately become unexercisable and
be forfeited as of the time of your termination for Cause.

Nothing in this Section 7 restricts or otherwise interferes with the Company’s
discretion with respect to the termination of your employment with the Company.

 

5